Case 1:15-cr-00252-PKC Document 1385 Filed 05/15/20 Page 1 of 5 PageID #: 23904
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SPN/MKM/KDE/PTH                                    271 Cadman Plaza East
                                                   Brooklyn, New York 11201



                                                   May 15, 2020

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Hernan Lopez, et al.
                     Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

               The government respectfully submits this letter in opposition to defendant
Hernan Lopez’s motion to dismiss the indictment or, in the alternative, for the release of
grand jury materials and an evidentiary hearing (the “Motion” or “Mot.”), filed on May 13,
2020. ECF Dkt. No. 1384. Lopez makes this extraordinary application based on the claim
that an administrative order issued by Chief Judge Roslynn R. Mauskopf supports an
inference that the grand jury lacked a quorum when it returned the indictment in this case.
Mot. at 1. The motion is frivolous and should be denied in its entirety.

I.     Background

               The third superseding indictment (the “indictment”), in which Lopez, among
others, was charged with various wire fraud and money laundering offenses in connection
with his participation in a scheme to pay bribes to soccer officials in exchange for lucrative
media rights to certain soccer events, was returned on March 18, 2020 by the Special Grand
Jury empaneled by sealed order of the Chief Judge pursuant to 18 U.S.C. §§ 3331 and 3332.
The indictment (along with another publicly filed indictment in an unrelated case 1) was
handed up that day by the grand jury foreperson, in open court and in the presence of one of
the undersigned prosecutors, to United States Magistrate Judge Lois Bloom, consistent with
Federal Rule of Criminal Procedure 6(f). After receiving the indictment from the grand jury

       1
        See United States v. Moustafa Ayoub, 20-CR-142 (ENV), Dkt. Entry No. 49
(Indictment dated March 18, 2020).
Case 1:15-cr-00252-PKC Document 1385 Filed 05/15/20 Page 2 of 5 PageID #: 23905



foreperson, whose signature is on the charging instrument, Judge Bloom granted the
government’s application to file the indictment under seal and signed an order to that effect,
dated March 18, 2020. See ECF Dkt. No. 1337-1.

                On March 18, 2020, Chief Judge Mauskopf entered Administrative Order
2020-11 (“Order 2020-11”), in which she noted that that “no regular grand jury in this
district has had a quorum since March 13, 2020.” In re Coronavirus/COVID-19 Pandemic,
Administrative Order 2020-11 (“Order 2020-11”), at 1 (emphasis added). Had the Special
Grand Jury also been without a quorum, Order 2020-11 presumably would have so stated.
Instead, the status of the Special Grand Jury was not addressed in an order of the court until
April 21, 2020, when Chief Judge Mauskopf noted that “none of the grand juries currently
sitting in the District will be able to muster a quorum prior to May 15, 2020,” specifically
broadening the finding beyond regular grand juries. In re Coronavirus/COVID-19 Pandemic,
Administrative Order 2020-15, at 2 (emphasis added).

               On May 6, 2020, counsel for Lopez sent a letter to the government asking “the
date on which the grand jury voted on the Superseding Indictment.” Mot. Ex. A. The
government responded the following morning that the indictment was returned “on March
18, 2020, the date reflected in the clerk’s filing stamp.” Mot. Ex. C. Defense counsel then
sent a second letter asking the government to “confirm in writing that the grand jury
achieved a quorum on each day that it received evidence and the day it voted on the
Superseding Indictment” and to “further confirm that at least 12 grand jurors concurred in the
Superseding Indictment.” Mot. Ex. B. The government responded the following morning, in
writing, confirming that, of course, “(1) the grand jury achieved a quorum on each day that it
received evidence and on the day it voted on the Superseding Indictment (see ECF Nos. 1319
and 1337); and (2) at least 12 grand jurors concurred in the Superseding Indictment.” Mot.
Ex. C.

               Notwithstanding the government’s prompt responses to the questions from
counsel for Lopez, and without any attempt to confer with the government regarding their
planned submission, counsel for Lopez filed the instant motion to dismiss the indictment and
for inspection of grand jury materials and an evidentiary hearing.

II.    Argument

               Lopez argues that dismissal of the indictment or disclosure of grand jury
materials and an evidentiary hearing are warranted based on the purported “tension” or
“discrepancy” between Chief Judge Mauskopf’s statement in Order 2020-11 about the lack
of a quorum in the regular grand juries and the government’s representations to defense
counsel regarding proceedings before the Special Grand Jury in this case. Mot. at 1, 4, 7.
Simply put, there is no such tension or discrepancy because Order 2020-11 expressly referred
only to the regular grand juries. The Special Grand Jury that returned the indictment in this
case had a quorum on March 18, 2020, and on every date on which it received evidence.
Accordingly, Lopez’s motion should be rejected in its entirety.



                                               2
Case 1:15-cr-00252-PKC Document 1385 Filed 05/15/20 Page 3 of 5 PageID #: 23906



       A.     Legal Framework

                “An indictment returned by a legally constituted and unbiased grand jury . . . if
valid on its face, is enough to call for trial of the charge on the merits. The Fifth Amendment
requires nothing more.” Costello v. United States, 350 U.S. 359, 363 (1956) (warning
against “abuses of criminal practice” by defendants seeking to quash indictment based on
grand jury proceedings). “It is axiomatic that ‘grand jury proceedings are accorded a
presumption of regularity, which generally may be dispelled only upon particularized proof
of irregularities in the grand jury process.’” United States v. Tranquillo, 606 F. Supp. 2d
370, 381 (S.D.N.Y. 2009) (quoting United States v. Mechanik, 475 U.S. 66, 75 (1986)).
Therefore, a review of grand jury proceedings “should not be permitted without concrete
allegations of Government misconduct.” United States v. Leung, 40 F.3d 577, 584 (2d Cir.
1994) (affirming district court’s acceptance of the government’s representations about the
regularity of the grand jury proceedings where defendant claimed that “sequence of events
was at least suspicious” and concluding that “speculations about possible irregularities in the
grand jury investigation were insufficient to overcome the presumption” of regularity and
“[i]t was therefore unnecessary for the Government to produce specific evidence of grand
jury activity that might have bolstered this presumption.”).

                Speculative or conclusory statements are insufficient to support an allegation
of government misconduct. See United States v. Torres, 901 F.2d 205, 233 (2d Cir. 1990),
overruled on other grounds (affirming denial of defendant’s application to disclose grand
jury proceedings and dismiss the indictment “without specific factual allegations of
government misconduct”); see also United States v. Bruno, 159 F. Supp. 3d 311, 322
(E.D.N.Y. 2016) (“A court will not authorize disclosure of grand jury minutes when the
defendant alleges mere speculation as to what occurred in front of the grand jury.” (internal
quotation and citation omitted)); United States v. Basciano, 763 F. Supp. 2d 303, 311
(E.D.N.Y. 2011) (accepting government’s representations of regularity and finding that
defendant’s “unfounded assumptions” and “series of conjectural statements” were
“insufficient to satisfy the particularized showing required to overcome grand jury secrecy,
let alone to require the dismissal of the indictment.”); United States v. Barret, 824 F. Supp.
2d 419, 447 (E.D.N.Y. 2011) (denying motion to review grand jury proceedings because the
defendant had “not allege[d] a single non-speculative impropriety to support his request”);
United States v. Corbin, No. 09-CR-354, 2009 WL 4505513, at *4 (E.D.N.Y. Dec. 1, 2009)
(denying defendant’s motion for in camera review of grand jury proceedings because
defendant failed to demonstrate specific occurrences of government misconduct); United
States v. Ordaz-Gallardo, 520 F. Supp. 2d 516, 519-20 (S.D.N.Y. 2007) (denying motion to
disclose grand jury proceedings because defendants offered “little more than speculation that
some impropriety may have occurred before the grand jury,” which fell “well short of the
‘particularized need’” required under well-settled law).

       B.     Discussion

              Lopez has not advanced any plausible basis for inferring that the Special
Grand Jury failed to achieve a quorum or otherwise failed to carry out its obligations under

                                               3
Case 1:15-cr-00252-PKC Document 1385 Filed 05/15/20 Page 4 of 5 PageID #: 23907



the law before returning the indictment in this case. Indeed, the entire premise of the
Motion—that there is some inconsistency between Chief Judge Mauskopf’s statement in
Order 2020-11 concerning regular grand juries and the government’s statements to defense
counsel about the Special Grand Jury—is categorically false. Because the asserted
inconsistency does not exist, Lopez’s motion is based on nothing more than “skepticism,”
Mot. at 4, n. 2, and wishful speculation, which cannot overcome the presumption of
regularity. See United States v. Dolney, No. 04-CR-159 (NGG), 2005 WL 1076269, at *3
(E.D.N.Y. May 3, 2005) (rejecting request for access to grand jury proceeding to explore,
inter alia, whether grand jury lacked a quorum and returned indictment with fewer than 12
grand jurors concurring in the charges where the defendant offered only “a variety of cursory
allegations made ‘upon information and belief’”); see also United States v. Ebanks, 20-MJ-
204 (CLP) (E.D.N.Y. 2020), Order at 20, ECF Dkt. No. 14 (addressing defense argument
that government should have presented indictment to the “special grand jury that was
convened on March 18, 2020”).

               Similarly, Lopez has not advanced a remotely plausible, much less concrete,
allegation of government misconduct. See Leung, 40 F.3d at 582. Lopez states that he has
“no reason to doubt the government’s representation” that the grand jury voted on March 18,
2020, but the Motion is premised on a refusal to accept the government’s representations that
the grand jury achieved a quorum and a vote of at least 12 grand jurors in support of the
indictment. The Motion thus invites speculation that the government, the grand jurors
(including the foreperson, who signed and handed up the indictment), Judge Bloom, or some
combination thereof engaged in flagrant misconduct by permitting the grand jury to receive
evidence and return an indictment unlawfully, without the required quorum or number of
votes. The suggestion is unfounded and sharp.

                Lopez apparently faults the government for asserting “only the conclusion that
the grand jury had a quorum,” Mot. at 4, but the government made this assertion in response
to a letter from defense counsel asking that the government confirm, in writing, that the
grand jury achieved a quorum and properly voted on the indictment, Mot. Ex. B. The
government did just that, promptly and as requested. Mot. Ex. C. Rather than seek
clarification or otherwise confer with the government, it appears that defense counsel opted
instead to file its motion in an ill-advised attempt at a “gotcha” moment. The practice in this
District of conferring about contemplated motions serves important purposes, among them
the interest in avoiding the filing of motions based on easily corrected, false assumptions.

               Notably, it seems that counsel for Lopez anticipated, although they did not
bother to confirm, that a special grand jury might have returned the indictment in this case.
See Mot. at 4, n. 2. Against this possibility, Lopez argues that “the inability to secure a
quorum in regular grand juries for five days before the indictment in this case suggests that
the government was unable to gather a quorum for a special grand jury.” Id. The argument
is not supported by facts, law, or logic. That certain grand juries were unable to achieve a
quorum of 16 people on certain dates hardly supports an inference that an entirely different
panel of grand jurors, each serving in his or her own particular circumstances, also must have
been unable to achieve a quorum – and that the Special Grand Jury violated the law and went

                                               4
Case 1:15-cr-00252-PKC Document 1385 Filed 05/15/20 Page 5 of 5 PageID #: 23908



ahead and returned an indictment while lacking a quorum. Lopez’s further suggestion that
the “lack of a date on the true bill reinforces [his] skepticism” that the grand jury achieved a
quorum is nonsensical. Id. Is the idea that the grand jury foreperson purposefully declined
to date the indictment for some reason having to do with quorum requirements, but
nevertheless handed the document up to Judge Bloom in open court on March 18, 2020? Or
that the grand jury voted on some other date, without a quorum, and waited until March 18 to
hand up the indictment in an attempt to defraud the court? Lopez doesn’t say. Either
suggestion is absurd.

               In sum, Lopez falls far short of carrying his heavy burden to show a basis for
dismissal of the indictment or compelling necessity for access to grand jury materials
through specific and concrete factual allegations. Because he offers only conjecture and
skepticism, “without specific factual allegations of government misconduct,” Lopez’s motion
should be denied. Torres, 901 F.2d at 233.

III.   Conclusion

                For the foregoing reasons, the defendant’s motion to dismiss the indictment or,
in the alternative, for review of grand jury minutes and an evidentiary hearing, should be
denied.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:          /s/
                                                   Samuel P. Nitze
                                                   M. Kristin Mace
                                                   Keith D. Edelman
                                                   Patrick T. Hein
                                                   Kaitlin T. Farrell
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Counsel of record (by ECF)
       Clerk of Court (PKC) (by ECF)




                                               5
